DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harned et al (2008/0079950) in view of Ares et al (“Active optics null test system based on a liquid crystal programmable spatial light modulator).

Harned, however, fails to disclose that the spatial light modulator is a phase-only liquid crystal spatial light modulator, along with the step of spatially filtering to remove unwanted diffraction orders in order to image the +1 order diffracted beam shaped wavefront onto the optical surface being tested.
Ares discloses an optical method for performing an optical null test to test optical elements with complex shapes.  This method involves the use of a phase-only liquid crystal spatial light modulator as a nulling corrector to compensate the wavefront of the light for effective measurement of the optical element being tested.  The method also involves the use of a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the spatial light modulator of Harned with a phase-only liquid crystal modulator as per Ares, in addition to adding a spatial filter to spatially filter out unwanted diffraction orders, the motivation being that the use of a phase-only spatial light modulator improves spatial resolution, provides a larger effective stroke, and ensures the direct generation of the required wavefront shape without the need for feedback, while spatial filtering allows for the removable of spurious diffractive effects so that the full advantages of using the phase-only modulator can be realized (see lines 11-38 of Col. 1 of page 6202 of Ares).
	As for claim 2, the combined method, through Ares, discloses that the design specification for the rotationally variant optical surface being tested is for a freeform rotationally variant surface whose rotational asymmetry goes beyond bi-axial symmetry or toroidal shape (“In addition, the advent of numerically controlled machines has spread the fabrication of free-form surfaces of practically any required shape that are custom made to the application” as per Col. 1, lines 6-10 of Ares).  Paragraph 0069 of Harned also discloses that the optical surface being tested may be concave, convex, reflective, transmissive, spherical, aspherical, or the like.
	As for claim 3, the combined method, through Ares, discloses that a nulling phase function designed for the +1st order at the wavelength of the interferometer and matching an optical path difference based on the design specifications for the surface being tested is phase wrapped and encoded on the phase only liquid crystal spatial light modulator (see the paragraph that stretches from the end of Col. 1 to the beginning of Col. 2 of page 6204 of Ares).


	As for claim 10, see Fig. 1 of Harned, which shows that the phase-only liquid crystal spatial light modulator is tilted at an angle relative to normal to the sample beam from the interferometer.  However, the combination of Harned and Ares fails to disclose that the specific tilt angle is from about 1-15 degrees relative to normal.  
	It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the tilt angle of the SLM of the combination of Harned and Ares to be from 1-15 degrees relative to normal, the motivation being to ensure optimal placement of the modified wavefront onto the aspheric surface being measured.
As for claim 11, the combined method of Harned and Ares discloses the claimed method as set forth above regarding claim 1.  The method also discloses that the design specification of the rotationally variant optical surface being tested a base spherical power component (“In addition, the advent of numerically controlled machines has spread the fabrication of free-form surfaces of practically any required shape that are custom made to the application” as per Col. 1, lines 6-10 of Ares, with paragraph 0069 of Harned also discloses that the optical surface being tested may be concave, convex, reflective, transmissive, spherical, aspherical, or the like), and further comprising placing the optical surface being tested with the optical axis of the +1 order 
	As for claim 14, the combined method, through Ares, discloses that the design specification for the rotationally variant optical surface being tested does not have a base spherical power component (“In addition, the advent of numerically controlled machines has spread the fabrication of free-form surfaces of practically any required shape that are custom made to the application” as per Col. 1, lines 6-10 of Ares).  Paragraph 0069 of Harned also discloses that the optical surface being tested may be concave, convex, reflective, transmissive, spherical, aspherical, or the like.  However, while the combined method also discloses that the optical surface being tested is placed along the optical axis of the +1 order diffracted beam as described above regarding claim 1, the combined method fails to disclose that the optical surface being tested is imaged with an afocal telescope.
	However, the examiner takes Official notice as to the well known use of afocal telescopes for imaging in optical measurement devices and methods, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to image the object being measured in the combined method of Harned and Ares with an afocal telescope, the motivation being that the telescope will allow for an appropriately sized wavefront suitable 
	As for claim 24, the combined method, through Ares, discloses that the rotationally variant optical surface comprises at least one of a toroid, off-axis conic, or freeform optical surface (“In addition, the advent of numerically controlled machines has spread the fabrication of free-form surfaces of practically any required shape that are custom made to the application” as per Col. 1, lines 6-10 of Ares).  Paragraph 0069 of Harned also discloses that the optical surface being tested may be concave, convex, reflective, transmissive, spherical, aspherical, or the like.
Claims 4-8 and 16-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Harned et al (2008/0079950) in view of Ares et al (“Active optics null test system based on a liquid crystal programmable spatial light modulator) and in further view of Holoeye (GAEA-2 10 Megapixel Phase Only LCOS-SLM (Reflective)).
	As for claims 4-6, the combination of Harned and Ares discloses the claimed invention as set forth above regarding claim 3, but fails to disclose that the nulling phase function is encoded on the phase only liquid crystal spatial light modulator with a minimum of 2, 3, or 4 pixels per period as claimed.
	However, the examiner notes in the instant specification (see paragraph 0026) that the commercially available 10 megapixel HOLOEYE GAEA-2 phase only LCOS SLM is used as the spatial light modulator.  As per the product page for this SLM, it offers periods of a minimum of 2, 4, and 8 pixels which provide various diffraction angles at various wavelengths.  The smaller the pixel period, the higher the diffraction angle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a HOLOEYE GAEA-2 as the phase-only 
As for claims 7-8, the combination of Harned and Ares discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the specific pixel pitches of the phase only liquid crystal spatial light modulator as claimed.
However, the examiner notes in the instant specification (see paragraph 0026) that the commercially available 10 megapixel HOLOEYE GAEA-2 phase only LCOS SLM is used as the spatial light modulator.  As per the product page for this SLM, it has a pixel pitch of 3.74 µm (this meets the limitations of claims 7-8, which require a pixel pitch of less than 10 and 5 µm respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a HOLOEYE GAEA-2 as the phase-only LCOS SLM in the combined method of Harned and Ares, the motivation being that the GAEA-2 is a plug and play phase modulator device that allows for simple addressing, with the very small pixel size of the GAEA-2 having the benefit of enabling high diffraction angles.
As for claims 16-21, the combination of Harned and Ares discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the specifics of the phase only liquid crystal spatial light modulator as claimed.
	However, the examiner notes in the instant specification (see paragraph 0026) that the commercially available 10 megapixel HOLOEYE GAEA-2 phase only LCOS SLM is used as the spatial light modulator.  As per the product page for this SLM, it has a max resolution or 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a HOLOEYE GAEA-2 as the phase-only LCOS SLM in the combined method of Harned and Ares, the motivation being that the GAEA-2 is a plug and play phase modulator device that allows for simple addressing, with the very small pixel size of the GAEA-2 having the benefit of enabling high diffraction angles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harned et al (2008/0079950) in view of Ares et al (“Active optics null test system based on a liquid crystal programmable spatial light modulator) and in further view of Rolland et al (2012/0243001).
As for claim 12, the combined method of Harned and Ares discloses the claimed method as set forth above regarding claim 1.  The method also discloses that the design specification of the rotationally variant optical surface being tested has a toroidal component in addition to a base spherical power component (“In addition, the advent of numerically controlled machines has spread the fabrication of free-form surfaces of practically any required shape that are custom made to the application” as per Col. 1, lines 6-10 of Ares, with paragraph 0069 of Harned also discloses that the optical surface being tested may be concave, convex, reflective, transmissive, spherical, aspherical, or the like), and further comprising placing the optical surface being tested with the optical axis of the +1 order diffracted sample beam concentric to its medial center of curvature (see the discussion set forth above regarding claim 1) and imaging the +1 order diffracted beam shaped wavefront onto the optical surface with a spherical lens to null out the base spherical power component in optical path length differences between the shaped wavefront 
The combined method, however, fails to disclose tilting the optical surface being tested relative to the optical axis of the +1 order diffracted sample beam, and using a spherical mirror to return the sample beam reflected off the tilted optical surface being tested back to the sample being tested, to null the toroidal component of the optical path length difference between the shaped wavefront conditioned by the optical surface being tested and the reference beam of electromagnetic radiation provided from the interferometer.
Rolland, in an optical measurement method for testing non-symmetric surfaces, discloses, in Figure 4, a device 100-2 for practicing the method that features an optical surface under test 4a that is tilted to null the astigmatic terms present in the surface under test (see paragraph 0049). This device also includes a spherical mirror 4b (tilted, concave sphere as per paragraph 0049) that returns the sample beam reflected off the tilted optical surface.  This mirror serves to send light to the active element 6, and then returns light from that element to the sample before it returns to the interferometer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to tilt the optical surface being tested relative to the optical axis and use a spherical mirror to return the sample beam reflected off the tilted optical surface back to the sample being tested in the combined method of Harned and Ares as per Rolland, the motivation being that the additional degree of freedom in such a system enables additional correction of the wavefront to minimize the deviation between the test and reference wavefronts (see paragraph 0049 of Rolland).
Allowable Subject Matter
Claims 13, 15, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 14,  wherein the phase-only liquid crystal spatial light modulator is encoded with a composite wrapped phase function comprising a nulling phase function and a superimposed tilt carrier phase function to separate diffraction orders and the +1 order of diffraction is modulated by the composite wrapped phase function to null the residual optical path length difference between the shaped wavefront conditioned by the optical surface being tested and the reference beam of electromagnetic radiation provided from the interferometer, in combination with the rest of the limitations of the above claim.
As to claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein a nulling phase function designed for the +1st order at the wavelength of the interferometer and matching an optical path difference based on the design specifications for the surface being tested is phase wrapped and encoded on the phase only liquid crystal spatial light modulator, and further comprising adding a tilt carrier phase function to the nulling phase function to form a composite phase function .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the cited NPL that was taken from the search report of related application PCT/US2018/057075, US 2009/0079992 to Doerband discloses a method and system for interferometrically measuring the surface of an object featuring a variable light shaping member 29 that can be a liquid crystal spatial light modulator (see Fig. 1 and paragraph 0085); and US 2006/0268282 to Evans et al. discloses the use of adaptive nulls for testing off-axis segments of aspherics, where a Fizeau interferometer is provided with an adaptive null optic which allows the interferometer to be dynamically adapted to test a variety of aspherical segments of different shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 4, 2021